

116 HR 6699 IH: Opportunities for Heroes Act of 2020
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6699IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Kuster of New Hampshire (for herself, Mr. Fitzpatrick, Mr. Lynch, Mrs. Beatty, Ms. Pingree, Ms. Dean, Miss Rice of New York, Mr. Cicilline, Mrs. Demings, Mr. Ryan, Ms. Houlahan, Ms. Lee of California, Mr. Kilmer, Ms. Sewell of Alabama, Mr. Pappas, Mr. Welch, Ms. Meng, Mr. Vargas, Mrs. Napolitano, Mr. Raskin, Mr. Lowenthal, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a commission to determine essential employment during the COVID–19 crisis period and provide loan repayment and education credit to workers employed in such essential employment during such crisis, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Opportunities for Heroes Act of 2020.(b)Table of contentsThe table of contents for this Act are as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Commission on Essential EmploymentSec. 101. Commission established.Title II—Borrower ReliefSec. 201. Student loan relief as a result of essential work during the COVID–19 crisis period.Sec. 202. Essential worker credit.Sec. 203. Notification to borrowers.Sec. 204. Data to implement.Sec. 205. Memorandums of understanding.Sec. 206. Exclusion from gross income.Sec. 207. Transfer of benefits to survivors of essential workers.2.DefinitionsIn this Act:(1)Covered loanThe term covered loan means—(A)a loan made, insured, or guaranteed under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et seq.);(B)a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.); and(C)a Federal Perkins Loan made pursuant to part E of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087aa et seq.).(2)COVID–19 crisis periodThe term COVID–19 crisis period means the period beginning January 27, 2020, and ending December 31, 2020. (3)Essential workerThe term essential worker means an individual who—(A)was employed in an essential employment area (as published in the list required under section 101(b)(1)) for not less than 480 hours in a 120-day consecutive period during the COVID–19 crisis period; (B)was employed in an essential employment area (as published in the list required under section 101(b)(1)) but was unable to complete 480 hours of work in a 120-day consecutive period due to the diagnosis or suspected case of COVID–19 with respect to such individual or the family member (a child, spouse, grandparent, or relative that lives in the primary residence of the essential worker) of such individual for which such individual provided care; or(C)was employed in an essential employment area (as published in the list required under section 101(b)(1)) but was unable to complete 480 hours of work in a 120-day consecutive period due perishing from COVID–19 or a suspected case of COVID–19.(4)Private education loanThe term private education loan has the meaning given the term in section 140 of the Truth in Lending Act (15 U.S.C. 1650).(5)Qualified borrowerThe term qualified borrower means—(A)a borrower of a covered loan or a private education loan; and(B)who is an essential worker. (6)Secretaries concernedThe term Secretaries concerned means—(A)the Secretary of Education, with respect to covered loans and borrowers of such covered loans; and(B)the Secretary of the Treasury, with respect to private education loans and borrowers of such private education loans.(7)Institution of higher educationThe term institution of higher education means an institution of higher education, as defined in section 101, or a postsecondary vocational institution, as defined in section 102(c), of the Higher Education Act.(8)Workforce development programThe term workforce development program means a program of training services, provided through an eligible training provider, as described under section 122(d) of the Workforce Innovation and Opportunity Act.(9)Continuing medical educationThe term continuing medical education means educational activities which serve to maintain, develop, or increase the knowledge, skills, and professional performance and relationships that a physician uses to provide services for patients, the public or the profession. The content of continuing medical education is the body of knowledge and skills generally recognized and accepted by the profession as within the basic medical sciences, the discipline of clinical medicine and the provision of health care to the public.ICommission on Essential Employment101.Commission established(a)EstablishmentNot less than 30 days after the date of the enactment of this Act, the Secretary of Labor shall establish a commission to be known as the Essential Employment Commission (in this Act referred to as the Commission).(b)Duty of the Commission(1)In generalNot later than 90 days after the date of the enactment of this Act, the Commission shall, publish a list of the types of employment that are essential during the COVID–19 crisis period.(2)ConsiderationsIn determining the types of employment that are essential under paragraph (1), the Commission shall consider whether—(A)the employment protected the health, safety, or well-being of the American public; and(B)the employment involved considerable risk of exposure to COVID–19.(3)Certain employment required essentialThe Commission shall determine the following types of employment to be essential under paragraph (1): (A)Employment in the sale of food and pharmaceuticals, including employment by grocery stores, pharmacies, convenience stores, and other businesses that primarily sell food and beverages.(B)Employment in the field of healthcare, including as a home health aid or a pharmacist.(C)Employment as a firefighter or emergency medical technician.(D)Employment as an emergency responders, including a paramedic.(E)Employment at a 911 call center.(F)Employment in health manufacturing for essential medical products, including personal protective equipment, isolation barriers, medical gases, pharmaceuticals, blood and blood products, vaccines, testing materials, laboratory supplies, cleaning, sanitizing, disinfecting or sterilization supplies, and tissue and paper towel products.(G)Employment in manufacturing of materials and products necessary to produce the products described in subparagraph (F). (H)Employment in producing, harvesting, or processing agricultural goods, meat, poultry, and dairy products for human consumption.(I)Employment in cafeterias that serve other essential workers, medical patients, students, or vulnerable populations, including the homeless.(J)Employment in postal, parcel, courier, last-mile delivery, and shipping.(K)Employment in the distribution or delivery of food, pharmaceuticals, or medical products. (L)Employment in the delivery of pre-cooked food.(M)Employment in the fields of research, development, and testing related to COVID–19.(N)Employment in security and sanitation of locations where other essential workers are employed.(O)Employment in providing child care for children of other essential workers. (P)Employment in transportation, including as a truck driver, bus driver, dispatcher, maintenance and repair technician, warehouse worker, truck stop or rest area worker, towing and recovery service employee, roadside assistance worker, intermodal transportation personnel, maintenance worker, taxi driver, vehicle rental service provider, car-sharing driver, transportation network provider, air traffic controller, maintenance personnel, ramp worker, aviation or aerospace safety worker, pilot or flight crew, operations personnel, or accident investigations personnel.(Q)Employment as a social worker.(R)Employment in mortuary services, including cremation, burial, coffin making, and funeral home services.(S)Employment as a community advocate for survivors of domestic and sexual violence.(T)Employment as a law enforcement or corrections officer.(c)CompositionThe Commission shall include the following members:(1)The Secretary of Health and Human Services (or designee).(2)The Secretary of Homeland Security (or designee).(3)The Secretary of Education (or designee). (4)The governors of the three States with the highest incidences of COVID–19 on the date of enactment of this Act (or a designee for each such governor).(5)Three representatives from national labor organizations certified by the National Labor Relations Board, National Mediation Board, Federal Labor Relations Authority, or State agencies with similar jurisdiction and authority.(6)A member of the U.S. House of Representatives appointed by the Speaker of the House of Representatives (or designee).(7)A member of the Senate appointed by the majority leader of the Senate (or designee).(8)A physician.(d)TerminationThe Commission shall terminate on the date the list required under subsection (b)(1) is published.IIBorrower Relief201.Student loan relief as a result of essential work during the COVID–19 crisis period(a)In generalNot later than 1 year after the date the list required under section 101(b)(1) is published, the Secretaries concerned shall jointly carry out a program under which a qualified borrower, with respect to the covered loans and private education of loans of such qualified borrower, shall be eligible to receive in accordance with subsection (b) an amount equal to the lesser of the following:(1)The total amount of each covered loan and each private education loan of the borrower and the total amount of each covered loan of the spouse or children of the essential worker.(2)$25,000.(b)Election by borrowerA qualified borrower may elect to apply the amount determined with respect to such borrower under subsection (a) to—(1)any covered loan of the borrower;(2)any private education loan of the borrower;(3)any covered loan or private education loan of the spouse or child of the borrower; and(4)any combination of the loans described in paragraphs (1) through (3).202.Essential worker credit(a)In generalThe Secretary of the Treasury shall make available to each essential worker an amount equal to—(1)$25,000; minus(2)the amount the essential worker received under section 201(a). (b)Use of creditThe amount an essential worker receives under subsection (a) may only be used to attend an institution of higher education, a workforce development program, or continuing medical education (as defined in section 2) by the essential worker and their spouse or children.(c)AvailabilityThe amount available to an essential worker under subsection (a) may be used in accordance with subsection (b) not later than December 31, 2070. 203.Notification to borrowersNot later than 30 days after the date described in section 201(a), the Secretaries concerned shall notify each qualified borrower and essential worker of—(1)the requirements to provide loan relief and essential worker credits to essential workers and their children or spouse under this title; (2)the opportunity for such a borrower to make an election under section 201(b) with respect to the application of such loan relief to the covered loans and private education loans of such borrower and their children or spouse; and(3)the opportunity for such an essential worker and their children or spouse to receive a credit under section 202. 204.Data to implement(a)Secretary of EducationContractors of the Secretary of Education and lenders, institutions that are holders of loans made under part E, and guaranty agencies holding loans made, insured, or guaranteed under part B shall report, to the satisfaction of the Secretary of Education, the information necessary to calculate the amount to be applied under sections 201 and 202.(b)Secretary of TreasuryHolders and ser­vi­cers of private education loans shall report, to the satisfaction of the Secretary of the Treasury, the information necessary to calculate the amount to be applied under sections 201 and 202.(c)Report to CongressNot later than 2 years after the date of the enactment of this Act and every subsequent 5 years until 2070, the Secretaries shall jointly submit to Congress a report on the implementation of this Act. 205.Memorandums of understandingThe Secretaries concerned shall enter into a memorandum of understanding to carry out this title and to share any information necessary to carry out this title.206.Exclusion from gross income(a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139H the following new section:139I.Essential worker payments during COVID–19 crisis periodGross income shall not include any payment made on behalf of the taxpayer under section 201 and 202 of the Opportunities for Heroes Act of 2020..(b)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139H the following new item:Sec. 139I. Student loan payments resulting from the COVID–19 national emergency..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.207.Transfer of benefits to survivors of essential workersThe Secretaries of Treasury and Education shall develop a process for the spouse and children of essential workers who died due to COVID–19 to receive benefits under sections 201 and 202.